Citation Nr: 1732242	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-15 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

The Veteran testified at an October 2014 videoconference hearing held before a Veterans Law Judge (VLJ).  The VLJ who conducted the October 2014 hearing is no longer employed by the Board.  In August 2016, the Veteran was notified of his right to request another Board hearing, which he declined.  

The Board remanded the appeal in February 2015, February 2016, and December 2016.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, throughout the appeal period the functional impairment of the left (minor) shoulder disability has most closely approximated limitation of motion to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a 30 percent rating for a left shoulder disability are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that throughout the appeal period his symptoms have been severe enough to warrant a rating in excess of 20 percent.  The Board agrees and, for the reasons set forth below, grants a 30 percent disability rating under DC 5201 effective July 28, 2008.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.

The Veteran's left shoulder disability is currently rated 20 percent disabling under 38 C.F.R. § 4.71a, DC 5203, effective July 28, 2008 to June 20, 2013, and from October 1, 2013 to the present.  The Veteran is in receipt of a temporary total (100 percent) evaluation from June 21, 2013 through September 30, 2013, based on left shoulder surgery with a need for a convalescent period.  38 C.F.R. § 4.30.  As this is a total disability rating, the Board need not discuss the convalescence period further.

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  38 C.F.R. § 4.69.  Here, the evidence consistently shows the Veteran is right-hand dominant; thus, his left shoulder is his minor shoulder for rating purposes.

Diagnostic Code 5203 compensates impairment of the clavicle or scapula, and provides a maximum rating of 20 percent (for either dislocation or nonunion with loose movement).  The Veteran is currently in receipt of this maximum 20 percent rating for dislocation of his shoulder (separation of his clavicle from his scapula).

In an Informal Hearing Presentation received in April 2013, the Veteran's representative argued that he is entitled to a separate rating for limitation of motion due to pain in addition to the 20 percent rating under DC 5203 for dislocation.  The representative argued that "DC 5203 only provides compensation for recurrent dislocation, it does not contemplate any limited or painful motion caused by the Veteran's left shoulder condition."  He argued that the Veteran has "separate disabilities (recurrent dislocation and painful motion) relating to the same service-connected condition."  The representative noted that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.

The representative's argument fails to consider the full text of DC 5203.  While it describes dislocation, nonunion, or malunion of the clavicle or scapula, it concludes: "Or rate on impairment of function of contiguous joint."  (Emphasis added.)  Therefore, the adjudicator is given the alternative of rating the disability on impairment of function of the shoulder (the contiguous joint) instead of rating it under DC 5203.

The Diagnostic Code most appropriate for rating the shoulder's impairment of function in this case is DC 5201, which compensates for limitation of motion of the arm.  In the record, reports of functional loss are consistently related to pain upon motion of the shoulder joint.

For the minor arm, DC 5201 provides a maximum 30 percent evaluation for motion limited to 25 degrees from the side.  A 20 percent evaluation is available for both limitation to midway between the side and shoulder level (45 degrees) and limitation to shoulder level (90 degrees).  Thus, the minimum compensable rating available for limitation of motion of the left shoulder is 20 percent.

The Board has considered whether DCs 5200 and 5202 would be more appropriate but concluded they are not for application, as the evidence shows neither impairment of the humerus nor ankylosis.

VA treatment records, private treatment records, VA examination reports, and lay testimony contain numerous reports of shoulder range of motion throughout the appeal period.  The Veteran's shoulder measurements vary widely, but at most flexion and abduction were limited to 110 degrees, meaning he could raise his arm above his shoulder.  However, the Veteran's lay testimony consistently has been that while he can make his arm go above his shoulder, it is very painful to do so, and even raising to the shoulder level, at times is painful.

Based solely on objective limitation of motion findings, the Veteran would not meet the criteria for a rating in excess of 20 percent under either DC 5201 or 5203.  However, the Veteran, his partner, and his mother have competently and credibly reported functional loss due to pain, weakness, and excess fatigability.  The effects include difficulty with: driving, keyboarding at work, sitting for prolonged periods, partner intimacy, sleep, grilling, lifting his children, participating in sports and coaching, household chores, and dressing.  Each of these functional impairments has been related to painful motion, weakness, and/or excess fatigability of the shoulder joint.  When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Treatment records show that the June 2013 surgery repaired the dislocation so that the shoulder is no longer separated.  See treatment records and VA examinations dated June 2013 to the present.  X-rays show no acute abnormality (e.g., nonunion, malunion, or dislocation) following the resection.  See January 2017 VA examination report.  Thus, effective June 21, 2013, DC 5203 is no longer reflective of the Veteran's symptomatology.  The Veteran's symptoms unfortunately did not improve following the surgery.  In fact, hearing testimony, lay evidence, and treatment records indicate that the pain (and resulting functional loss) has worsened.  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Service connection for a disability is not severed simply because the situs of the disability, or the DC associated with it, is corrected to more accurately determine the benefit to which the veteran is entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).

Here, the Board finds that, for the entire appeal period, it is more appropriate to rate the Veteran under DC 5201 than DC 5203.  Impairment of function of the shoulder best describes the symptoms for which he seeks compensation, and a higher evaluation is available to the Veteran under DC 5201.  The Board therefore reassigns the disability rating from 5203 to 5201, and, resolving reasonable doubt in his favor, grants a higher rating of 30 percent.  This is the maximum schedular rating available under this DC.

Effective July 28, 2008, a 30 percent disability rating is granted for left shoulder disability.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5201; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Resolving reasonable doubt in favor of the Veteran, a 30 percent disability rating is granted under Diagnostic Code 5201 effective from July 28, 2008 to June 20, 2013, and from October 1, 2013 forward, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


